internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to plr-135620-02 cc psi date date legend a company partnership state a b c dear this letter responds to a letter dated date and subsequent correspondence requesting a ruling that partnership be given an extension of time under sec_301_9100-3 of the procedure and administration regulations to elect to be treated as an association_taxable_as_a_corporation for federal tax purposes and be granted relief under sec_1362 of the internal_revenue_code facts according to the information submitted company was incorporated in state on a and elected to be an s_corporation effective a company’s sole shareholder was a on b company converted to a limited_partnership partnership under state law plr-135620-02 partnership intended to be classified as an association_taxable_as_a_corporation however due to inadvertence no form_8832 entity classification election was filed for partnership company represents that the conversion was intended to qualify as a reorganization under sec_368 on c partnership converted back to a state corporation company represents that it did not intend to terminate its s election company and its shareholder agree to make any adjustments consistent with the treatment of company as an s_corporation as may be required by the service law analysis sec_301_7701-3 provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes as provided in sec_301_7701-3 an eligible_entity with a single owner can elect to be classified as an association or to be disregarded as an entity separate from its owner sec_301_7701-3 provides that except as provided in sec_301 b unless the entity elects otherwise a domestic eligible_entity is disregarded as an entity separate from its owner if it has a single owner sec_301_7701-3 provides in general that an eligible_entity may elect to be classified other than as provided under sec_301_7701-3 by filing form_8832 with the applicable service_center sec_301_7701-3 provides that an election made under sec_301 c i will be effective on the date specified by the entity on form_8832 or on the date filed if no date is specified on the election form the effective date specified on form_8832 cannot be more than days prior to the date on which the election is filed and cannot be more than months after the date on which the election is filed under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation published in the federal_register sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 plr-135620-02 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 defines the term small_business_corporation as a domestic_corporation which is not an ineligible_corporation and that does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation the corporation ceases to be a small_business_corporation sec_1362 provides that if an election under sec_1362 by any corporation was terminated under sec_1362 or the secretary determines that the circumstances resulting in termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in the termination the corporation shall be treated as an s_corporation during the period specified by the secretary based on revproc_99_51 1999_2_cb_760 section dollar_figure of revproc_2002_3 2002_1_irb_125 provides that the service will not rule on the following issue because it is being studied whether a state law limited_partnership electing under sec_301_7701-3 to be classified as an association_taxable_as_a_corporation has more than one class of stock for purposes of sec_1361 revproc_2002_3 also provides that the service will treat any request for a ruling whether a state law limited_partnership is eligible to elect s_corporation status as a request for a ruling on whether the partnership complies with sec_1361 plr-135620-02 conclusions based solely on the facts submitted and representations made we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied consequently partnership is granted an extension of time of days from the date of this letter to make an election under sec_301_7701-3 to be treated as an association_taxable_as_a_corporation effective b partnership must file form_8832 within the extension period with the appropriate service_center with a copy of this letter attached a copy is enclosed for that purpose further we conclude that if company's conversion from a state corporation to a state limited_partnership created a second class of stock and thereby terminated company’s s_corporation_election then the termination was inadvertent within the meaning of sec_1362 pursuant to the provisions of sec_1362 company will be treated as continuing to be an s_corporation from b to c and thereafter provided that company’s s election is not otherwise terminated under sec_1362 and that company and its shareholder treat company as an s_corporation during this period except as specifically set forth above we express or imply no opinion concerning the federal tax consequences of the facts described above under any other provision of the code specifically we express or imply no opinion concerning whether partnership otherwise was eligible to make the election or whether company otherwise qualifies as an s_corporation pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to company’s authorized representative this ruling is directed only to the taxpayer requesting it under sec_6110 it may not be used or cited as precedent sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
